                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7
                 8
                      UNITED STATES OF AMERICA,                             Case No. 2:16-CR-294 JCM (VCF)
                 9
                                                            Plaintiff(s),                    ORDER
               10
                              v.
               11
                      JASON GOLDSBY, et al.,
               12
                                                         Defendant(s).
               13
               14
               15            Presently before the court is defendant Jason Goldsby’s motion for leave to file a reply

               16     (ECF No. 299).

               17            Magistrate Judge Cam Ferenbach issued a report and recommendation (“R&R”) that

               18     the court deny Goldsby’s motion to suppress. (ECF No. 293). Goldsby objected to the R&R

               19     (ECF No. 295) to which the government responded (ECF No. 298). Goldsby now asks for

               20     leave to file a reply. (ECF No. 299). He has “several points of clarification to make regarding

               21     his objection and therein more information to offer this Honorable Court for consideration.”

               22     (Id. at 2–3).

               23            Replies to responses to R&R objections are allowed only with leave of court. LR IB

               24     3-1(a). Such replies—and surreplies generally—are disfavored as they “typically constitute[ ]

               25     a party’s improper attempt to have the last word on an issue.” FNBN-RESCON I LLC v. Ritter,

               26     No. 2:11-CV-1867-JAD-VCF, 2014 WL 979930, at *6 (D. Nev. Mar. 12, 2014) (citation

               27     omitted). Courts in this district allow surreplies “only to address new matters . . . to which a

               28     party would otherwise be unable to respond.” Id. (citation omitted).

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Goldsby’s motion
                3     (ECF No. 299) be, and the same hereby is, DENIED without prejudice.
                4            Goldsby may, within 7 days of this order, again move for leave to file a reply with a
                5     proposed reply not exceeding 10 pages attached to the motion. The motion should identify
                6     what new arguments the government has raised in its response that Goldsby should be allowed
                7     to address.
                8            DATED June 23, 2021.
                                                                __________________________________________
                9                                               UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
